Citation Nr: 1204658	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  10-36 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent disabling for posttraumatic right eye injury with cataract (a right eye disability).

2.  Entitlement to special monthly compensation (SMC) for loss of use of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1987 to August 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his September 2010 substantive appeal, the Veteran requested a hearing before a decision review officer (DRO).  In a subsequent letter sent to the Veteran in February 2011, the RO informed the Veteran of a DRO hearing scheduled in March 2011.  He failed to appear.  Accordingly, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702 (2011).

The issue of entitlement to SMC based on loss of use of the right eye is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right eye disability is not manifested by incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent disabling for a right eye disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.75, 4.76, 4.79, Diagnostic Code 6009 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

Service connection was established for a right eye disability in an October 1988 rating decision.  When the Veteran filed his current claim in January 2010, a 40 percent evaluation was in place.

The Veteran has received a 40 percent rating under Diagnostic Code 6009 for an unhealed injury of the eye.

Parenthetically, the criteria for rating eye disabilities, including impaired vision, were revised effective December 10, 2008.  73 Fed. Reg. 66,543 (Nov. 10, 2009).  These revised criteria apply in this case as the claim was received in January 2010.

Pursuant to the current criteria, disability ratings for impaired vision generally are based on corrected distance vision with central fixation.  38 C.F.R. § 4.76.  The lowest compensable disability evaluation of 10 percent is warranted when corrected visual acuity in the more impaired eye is 20/50.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2011).

Disability ratings for several eye disorders, including retinopathy, are based on either visual impairment or incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79, Diagnostic Code 6009, General Rating Formula for Diagnostic Codes 6000 through 6009 (2011).  Important for this case, a 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  

An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009, Note (2011).

In March 2010, the Veteran underwent a VA examination of his eyes.  At that time, the current symptoms of his right eye disability were pain, redness, and watering.  Significantly, however, the VA examiner indicated that bed rest was not required for his eye condition.  

In this regard, the Veteran not only does not meet the criteria for an evaluation of 60 percent disabling under Diagnostic Code 6009, an evaluation of 40 percent is not met as well.  Indeed, there is no lay or medical evidence of any incapacitating episodes at any time during the appeal.

As required above, the Board has looked to other diagnostic codes to determine whether a higher evaluation is warranted for his right eye disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Here, the Veteran reported that he experienced "occasional pain, described as a headache, of the right eye.  This is related to the damage/tissue scarring from the gun shot injury in the right eye."  

As such, the Board finds that Diagnostic Code 8100, which pertains to migraine headaches, is also applicable by analogy.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011) (though the Board must take into consideration that the Veteran does not have 'migraine' headaches).  Under Diagnostic Code 8100, a 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define 'prostrating' nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 'prostration' is defined as 'utter physical exhaustion or helplessness.'  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 'prostration' is defined as 'extreme exhaustion or powerlessness.'

In this case, there is no evidence reflecting that that Veteran's headaches, resulting from pain in his right eye manifested in any prostrating attacks.  Indeed, the Veteran himself indicated that he only experienced "occasional pain."  Thus, an evaluation higher than 40 percent disabling for a right eye disability is not warranted under Diagnostic Code 8100.

Similarly, the March 2010 examination report indicated that the Veteran had scar residuals due to the gun shot injury of the right eye.  However, none of the rating criteria for scars would afford the Veteran an increased evaluation of his right eye disability as the examiner indicated that there was no tenderness in the scar on examination, no adherence to the underlying tissue, no loss of covering of skin over the scar, no elevation or depression of the surface contour of the scar, and the scar was superficial, not deep.

In addition, the Veteran was diagnosed with chronic allergic conjunctivitis of both eyes due to his subjective complaints of redness and watering.  However, the examiner concluded that this was an "incidental finding," which was "unrelated to injury."

Upon examination in March 2010, visual acuity testing revealed that that Veteran had only light perception in his right eye.  At worst, visual acuity in the Veteran's left eye (corrected an uncorrected) was 20/25.  In this regard, entitlement to SMC based on loss of use is addressed in the Remand portion below.  See 38 C.F.R. § 4.79, Diagnostic Code 6064; see also 38 C.F.R. § 3.350.

With respect to all the claims for an increased rating, the Board has also considered his statements that his disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board also acknowledges that the Veteran reported that his service-connected right eye disability is manifested by symptoms of redness and watering.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who has examined him during the current appeal and who has rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination report and clinical records) directly address the criteria under which this disability is evaluated.  

In short, there is no other diagnostic code applicable to the Veteran's claim for an increased rating for a right eye disability (other than entitlement to SMC discussed below) which would warrant a higher disability evaluation.

Here, the Board does not find evidence that the rating assigned for the Veteran's right eye disability should be increased for any other separate period based on the facts found during the entire appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  As such, the claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).
Extraschedular

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has also clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case.

Ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disability resulting from a right eye disability.  There are no manifestations of the Veteran's right eye disability that have not been contemplated by the rating schedule and an adequate evaluation was assigned based on evidence showing the symptomatology and/or disability.  Indeed, the evidence of record does not reflect that the Veteran's right eye disability resulted in marked interference with employment or hospitalization.  However, in this regard, entitlement to SMC for loss of use of the right eye is addressed in the Remand portion below.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in February 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

Entitlement to an evaluation in excess of 40 percent disabling for a right eye disability is denied.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The February 2010 notice is insufficient as it does not include notice of the evidence needed to establish entitlement to SMC under 38 U.S.C.A. § 1114(k).  Indeed, notice and information regarding the evidence needed to establish entitlement to SMC at the "k" rate provided by 38 U.S.C.A. § 1114(k) is important to the Veteran as he may be able to submit evidence that would provide the basis to grant this claim.

If a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs, or one foot, or one hand, or both buttocks, or blindness of one eye (having only light perception), complete organic aphonia with constant inability to communicate by speech, or deafness of both ears, additional compensation shall be granted for each such loss or loss of use independent of any other compensation.  This is referred to as an award of SMC at the "(k)" rate.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).

Also, under 38 C.F.R. § 3.350(a)(4), loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at one foot and when further examination of the eyes reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at 3 feet.  Lesser extents of vision, particularly perception of objects, hand movements, or counting fingers at distances less than 3 feet are considered of negligible utility.  See also 38 C.F.R. § 4.79.

Ratings on account of visual impairments considered for compensation purposes are, when practicable, to be based only on examination by specialists.  38 C.F.R. § 4.75.  Such special examinations should include uncorrected and corrected central visual acuity for distance and near, with record of the refraction.  Snellen's test type or its equivalent will be used.  The best distant vision obtainable after best correction by glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  Id.

Also, under 38 C.F.R. § 4.76, examinations of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision, using Snellen's test type or the equivalent.  Central visual acuity should be evaluated on the basis of corrected distance vision with central fixation, even if a central scotoma is present.  In any case, where the examiner reports that there is a difference equal to two or more scheduled steps between near and distance corrected vision, with the near vision being worse, the examination report must include at least two recordings of near and distance corrected vision and an explanation of the reason for the difference.  See 38 C.F.R. § 4.76

In this case, the Veteran was afforded a VA examination in March 2010.  It is clear from the examination report that this examination was conducted by a Doctory of Optometry.  

As discussed above, with respect to visual acuity of the right eye, the examiner indicated only light perception.  However, importantly, it is unclear whether this was held to exist due to the Veteran's inability to recognize test letters at one foot and if further examination of the right eye revealed that perception of objects, hand movements, or counting fingers cannot be accomplished at 3 feet.  Indeed, in the examination report, the examiner did not adequately report the distance in feet/inches (or meters/centimeters) from the face at which the Veteran could count fingergs or detect hand motion or read the largest line on the chart.  She simply indicated "light perception only right eye."

In this regard, once VA undertakes the effort to provide an examination, as it did in this case, it must provide an adequate one. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  In addition, a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  With respect to an adequate evaluation of the visual acuity of the Veteran's eyes, this was not accomplished in the March 2010 examination.

As such, because the March 2010 examiner did not provide adequate findings as to the Veteran's right eye visual acuity, a remand is necessary to obtain that information.

Accordingly, the case is REMANDED for the following action:

1. Ensure that all VCAA notice required by 38 U.S.C.A.  § 5103a, 38 C.F.R. § 3.159, and all interpretive authority are fully complied with.  The Veteran should be notified of the information and evidence not of record that is necessary to substantiate the claim, of the information and evidence that VA will seek to provide, and of the information and evidence that the Veteran is expect to provide.  The Veteran should also be requested to provide any evidence in his possession that pertains to the claim.

The Veteran should specifically be notified of the following pertinent criteria in 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(4) needed to establish entitlement to special monthly compensation (SMC ) at the level provided by 38 U.S.C.A. § 1114(k).

2. Schedule the Veteran for an appropriate VA examination of his eyes with a licensed optometrist or by a licensed ophthalmologist.  Conduct all testing and evaluation needed to make this determination, including using Snellen's test type or the equivalent; explicitly indicate the use of such testing in the examination report.

The examiner is to provide answers to the following:

a) Does the Veteran have a loss of use or blindness of the right eye, having only light perception?  In this regard, is there an inability to recognize test letters at one foot?  

b) Upon further examination of the eye, is it revealed that perception of objects, hand movements, or counting fingers cannot be accomplished at three feet?

3. Then, after ensuring compliance with the above, the RO should readjudicate the Veteran's claim for entitlement to SMC for loss of use of the right eye, with application of all appropriate laws, regulations, and case law , and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to the claim, remains adverse to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


